Citation Nr: 1001069	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for the purpose of 
establishing entitlement to VA dental treatment.

3.  Entitlement to service connection for the purpose of 
establishing entitlement to compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1951 to December 1955.  

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions dated November 2007 and April 
2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

Procedural history

The Veteran filed an initial claim of entitlement to service 
connection for bilateral hearing loss and service connection 
due to in-service dental trauma, for both VA treatment and 
compensation purposes.  The Veteran's claims were denied in 
a November 2007 rating decision.  The Veteran disagreed with 
the denials by filing a notice of disagreement (NOD) in 
January 2008.  In an April 2008 rating decision, the RO 
granted the Veteran service connection for bilateral hearing 
loss and assigned a noncompensable disability rating.  The 
Veteran disagreed with the assigned rating and perfected his 
appeal as to the hearing loss and dental claims by filing a 
timely substantive appeal [VA Form 9] in October 2008.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Issue not on appeal

During the course of the appeal, the Veteran filed a claim 
of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  His claim was granted in a December 
2008 rating decision; a 30 percent disability rating was 
assigned.  
As evidenced by the claims folder, a notice of disagreement 
was not filed.  That matter therefore is not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].  


REMAND

Reasons for remand

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

The record reflects that the Veteran was afforded a VA 
audiology examination in connection with his claim in 
January 2009.  Although the examiner provided audiometric 
findings, he did not comment on the functional effects 
caused by the hearing disability.  In Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007) the United States Court of 
Appeals for Veterans Claims (the Court) held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Accordingly, remand of the claim for an updated VA 
examination consistent with the Court's holding in Martinak 
is required.

2.  Entitlement to service connection for the purpose of 
establishing entitlement to VA dental treatment.

3.  Entitlement to service connection for the purpose of 
establishing entitlement to compensation.

VA compensation is only available for certain types of 
dental and oral conditions listed under 38 C.F.R. § 4.150.  
The types of dental conditions covered are:  loss of teeth 
due to bone loss of the body of the maxilla or the mandible 
due to trauma or disease such as osteomyelitis, but not 
periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic 
Code 9913; 17.161(a) (2009).

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal (i.e., gum) disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  
See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2009).

The rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  
See 38 C.F.R. § 3.381(b) (2009).

In this case, VA has evidently conceded combat status in 
connection with the December 2008 award of service 
connection for PTSD.  In any event, the Veteran asserts 
entitlement to service connection for all teeth due to a non 
combat event, namely cable car accident in San Francisco in 
March 1954.  See the Veteran's statement dated January 2007.  

Generally, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to the first element, current disability, an October 2008 
letter from Dr. D.B. indicated that it was recently 
determined that the Veteran's "lower left cuspid need[ed] 
to be extracted which will necessitate replacing his lower 
bridge.  The tooth has developed rapid severe bone loss.  A 
periodontal specialist feels the tooth has a combination 
perio-endo problem leading to the bone loss."  

Although the Veteran is currently diagnosed with various 
dental problems, it remains unclear whether the Veteran is 
diagnosed with a dental condition for which disability 
compensation may be provided; specifically, loss of teeth 
due to bone loss of the body of the maxilla or the mandible 
due to trauma or disease such as osteomyelitis, but not 
periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic 
Code 9913; 17.161(a) (2009).

As to the second element, in-service disease or injury due 
to dental trauma, the Board has no reason to dispute the 
Veteran's statement that he hit his mouth during a March 
1954 cable car accident in San Francisco.  This statement is 
corroborated by fellow airman, L.B.H., who was also involved 
in the accident.  See the statement of L.B.H. dated February 
2008.  Additionally, the Veteran's December 1955 service 
separation examination identified teeth # 13, 31, 30, 29, 
28, 20, and 19 as "restorable."

Concerning element (3), evidence which is arguably in favor 
of the Veteran's claim is the October 2008 letter in which 
Dr. D.B. stated "[i]n my opinion, it is possible that the 
lower left cuspid may have been injured in the [1954] 
accident.  Possibly the tooth may have an incomplete 
vertical root fracture or the pulp may have been damaged."  
However, this statement, couched as it is in terms of 
possibility, is too vague and uncertain to be considered to 
be competent medical evidence.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical evidence which is speculative, 
general or inconclusive in nature cannot support a claim].  

In short, there is now of record conflicting and 
inadequately explained evidence as to whether or not the 
Veteran's currently diagnosed dental conditions are related 
to service.  These questions cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These matters must 
be addressed by a dental  specialist.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	VBA should arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  The 
claims folder must be made available to 
the examiner.  The report of the 
examination should be associated with 
the Veteran's VA claims folder.

2.	VBA should arrange for a dentist to 
examine the Veteran and review his VA 
claims folder.  The examiner should 
identify the Veteran's current dental 
disabilities and should specifically 
indicate whether the Veteran has loss 
of teeth due to bone loss of the body 
of the maxilla or the mandible due to 
trauma or disease such as 
osteomyelitis.  The examiner should 
also render an opinion, based on the 
entire medical history, as to whether 
it is at least as likely as not that 
any of the Veteran's currently 
diagnosed dental disabilities are a 
result of the March 1954 cable car 
accident.  The examiner should fully 
explain his/her findings and 
conclusions.  The report of the 
examination should be associated with 
the Veteran's VA claims folder.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



